                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                FORT WAYNE DIVISION

ENOCH R. HAGERMAN                              )
                                               )
       Plaintiff,                              )
                                               )
v.                                             )      Cause No. 1:18-CV-390-HAB
                                               )
ANDREW SAUL,                                   )
Commissioner of the Social                     )
Security Administration1,                      )
                                               )
       Defendant.                              )

                                     OPINION AND ORDER

       There are few processes in the federal government more Byzantine than that for

determining whether an applicant is disabled under the Social Security Act. An applicant must

navigate multiple levels of review, each of which is governed by an interwoven set of statutes,

regulations, and administrative opinions. This case deals with the requirements at the final stage

of the administrative process: the Appeals Council. Plaintiff Enoch R. Hagerman (“Hagerman”)

claims that the Appeals Council erred when it refused to remand his case to the administrative law

judge (“ALJ”) in light of “new and material” evidence that he submitted. Defendant Andrew Saul,

Commissioner of the Social Security Administration (the “Commissioner”), responds that the

Appeals Council’s decision is unreviewable and, even if the decision can be reviewed, the Appeals

Council correctly determined that the new evidence would not have affected the ALJ’s

determination. Because the Court finds that Hagerman failed to satisfy the requirements for

submitting new evidence in the first place, the Appeals Counsel will be affirmed.


1
  Andrew Saul is now the Commissioner of Social Security and is automatically substituted as a party
pursuant to Fed. R. Civ. P. 25(d). See also Section 205(g) of the Social Security Act, 42 USC § 405(g)
(action survives regardless of any change in the person occupying the office of Commissioner of Social
Security).
A.        Procedural and Factual Background

          Hagerman exited the workforce at the end of 2009 because, he claims, he was suffering

from chronic low back pain, bilateral hip pain, and swelling in his hands and feet. He submitted a

claim for retirement and disability insurance benefits in 2015. That claim was denied by the ALJ

following an evidentiary hearing and a review of Hagerman’s medical records, with the ALJ

finding that Hagerman had no medically determinable impairment. (R. 550–56). Relevant to this

Court’s decision, the ALJ also concluded that Hagerman’s date last insured was December 31,

2010.

          Now represented by his current counsel, Hagerman sought review of the ALJ’s decision

by the Appeals Council. Hagerman’s request for review was accompanied by 527 pages of new

medical evidence, none of which was from Hagerman’s period of alleged insured disability

(January 1, 2010, through December 31, 2010). Hagerman now argues that this new evidence

establishes consistent medical conditions from as early as 1997 through 2017, creating “solid and

reasonable inferences” that those same conditions rendered him disabled during the relevant

period.

          The Appeals Council denied the request for review. With respect to the newly submitted

evidence, the Appeals Council stated:




(R. 2). Hagerman now seeks judicial review of this determination.

                                                2
B.     Legal Analysis

       Unlike the review of an ALJ’s disability determination, the Court’s ability to review the

Appeals Council’s denial is limited in scope. Whether this Court can review the denial at all

depends on the grounds for the denial. If the Council determined that the newly submitted evidence

was, for whatever reason, not new and material, and therefore deemed the evidence “non-

qualifying under the regulation,” this Court can review that conclusion for legal error. Farrell v.

Astrue, 692 F.3d 767, 771 (7th Cir. 2012); see also Eads v. Sec’y of the Dep’t of Health & Human

Servs., 983 F.2d 815, 817 (7th Cir. 1993) (explaining that if the Council’s decision not to review

a case “rests on a mistake of law, such as the determination ... that the evidence newly submitted

to the Appeals Council was not material to the disability determination, the court can reverse”).

However, if the Appeals Council deemed the evidence new, material, and time-relevant but denied

plenary review of the ALJs decision based on its conclusion that the record, as supplemented, does

not demonstrate that the ALJ’s decision was “contrary to the weight of the evidence,” the Council’s

decision not to engage in plenary review is “discretionary and unreviewable.” Perkins v. Chater,

107 F.3d 1290, 1294 (7th Cir. 1997).

       The Commissioner devotes a single sentence to this dispositive issue—one more than

Hagerman—but neither party discusses this Court’s ability to review the Appeals Council at

anything close to an acceptable length. As the Seventh Circuit set forth in Stepp v. Colvin, 795

F.3d 711 (7th Cir. 2015), this Court’s review powers turn on the language used by the Appeals

Council in rejecting the request for review. Where the Appeals Council’s determination is based

upon a review of the new records, the determination is not reviewable. Id. at 722. Where, on the

other hand, the Appeals Council uses “standard boilerplate” to deny the request for review, this




                                                3
Court can review the “limited question” of whether the Council erred in concluding that the newly

submitted evidence was not new and material. Id. at 723.

        The Court cannot conclude with any certainty that the Appeals Council reviewed the

additional evidence submitted by Hagerman. The Appeals Council says nothing about the post-

2010 evidence other than it “does not relate to the period at issue.” (R. 2). It appears, then, that the

Appeals Council looked at the dates on those records and nothing else. For the pre-2010 records,

which the Appeals Council chose not to “exhibit” (whatever that means), the Council found “this

evidence does not show a reasonable probability that it would change the outcome of the decision.”

(Id.). While this statement could indicate that the Appeals Council reviewed the records, the Court

finds it substantially similar to language the Seventh Circuit has found demonstrates a rejection of

the records as non-qualifying. Stepp, 795 F.3d at 723; Farrell v. Astrue, 692 F.3d 767, 771 (7th

Cir. 2012). Therefore, the Court finds that it can review the determination of the Appeals Council.

         After a thorough review of the newly submitted records, the Court concludes that they are

neither new nor material for the purposes of 20 C.F.R. § 404.970(a)(5)2. Evidence is “new” when

it was “not in existence or available to the claimant at the time of the administrative hearing.”

Stepp, 795 F.3d at 725 (quoting Perkins, 107 F.3d at 1296). Hagerman’s administrative hearing

was held in January 2017. All but thirty pages of records from Parkview reflect treatment well-

before this date. (R. 71–100). The records available to Hagerman at the time of his administrative

hearing include records related to his 2002, 2012, and 2014 MRIs, which are the only records

Hagerman relies upon in support of his “solid and reasonable inferences.” (ECF No. 21 at 16–18).

The only records that could be considered “new” have nothing to do with Hagerman’s claimed

disability: they reflect a single visit to “establish care” and address “chronic numbness” in his left


2
  The Commissioner correctly notes that Hagerman relies on a version of the regulation that was not in effect at the
time of the Appeals Council’s decision.

                                                         4
foot. (R. 81). In short, every argument Hagerman makes to this Court relies on records that were

available to him at the time of his administrative hearing, records that cannot be considered new.

       Hagerman’s argument for materiality is similarly flawed. The argument goes something

like this: Hagerman had an MRI in 2002 that showed a back issue; that back issue was never

surgically repaired; Hagerman must have been disabled by the back issue in 2010. (ECF No. 21 at

17). There are at least two problems with this line of argument.

       First, the findings of the 2002 MRI are not particularly significant. That MRI found:




(R. 104). The word “mild” is used four times in the course of that paragraph. There is nothing in

the MRI findings that would create a reasonable probability that the ALJ would have reached a

different conclusion if the MRI findings had been considered. The MRI findings are, therefore, not

material. McFadden v. Berryhill, 721 Fed. Appx. 501, 506 (7th Cir. 2018).

       Second, even if the MRI had shown significant back issues, those findings alone would not

help Hagerman. A diagnosis does not equal disability. See Schmidt v. Barnhart, 395 F.3d 737, 746

(7th Cir. 2005); Estok v. Apfel, 152 F.3d 636, 640 (7th Cir. 1998); Carradine v. Barnhart, 360 F.3d

751, 754 (7th Cir. 2004) (“The issue in the case is not the existence of these various conditions of

hers but their severity and, concretely, whether, as she testified . . . they have caused her such

severe pain that she cannot work full time.”). Whether or not Hagerman had a back issue in 2010

                                                 5
is irrelevant. Instead, the issue is whether the back issue was of such severity that it rendered him

unable to work. With no medical evidence whatsoever from the relevant time frame, MRI records

eight years prior could not have changed the ALJ’s decision.

       Because the Appeals Council did not commit an error of law in concluding that the newly

submitted records were non-qualifying, this Court’s review is at an end. The determination of the

Appeals Council will be affirmed.

C.     Conclusion

       For the foregoing reasons, the decision of the Appeals Council is AFFIRMED. The Clerk

is DIRECTED to enter judgment in favor of Defendant and against Plaintiff.

       SO ORDERED on March 9, 2020.

                                               s/ Holly A. Brady
                                              JUDGE HOLLY A. BRADY
                                              UNITED STATES DISTRICT COURT




                                                 6
